DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Winters et al. (EP 1323594A2, hereinafter Winters. Already of record from IDS) and further in view of Foo et al. (US 6341252, hereinafter Foo. Already of record from IDS).
Regarding claim 1, Winters teaches a method of controlling an airbag inflator apparatus (See at least Winters: Para. 0002), the method comprising: 
determining, by a controller (See at least Winters: Fig. 1, element 22)…
performing, by the controller, a first logic for operating the airbag inflator apparatus at a first intensity among predetermined intensities (See at least Winters: Fig. 5, Para. 0063)…
performing, by the controller, a second logic for operating the airbag inflator apparatus at a second intensity among the predetermined intensities or a third logic for operating the airbag inflator apparatus at a third intensity among the predetermined intensities by the controller, according to conditions including a position of the seat, a state of operation of a recliner, a collision condition, a collision pulse, and wearing of a belt (See at least Winters: Fig. 5, Para. 0063)…
Yet, Winters does not explicitly teach:
…when a weight of an occupant is in one of predetermined weight ranges sequentially allocated by the controller, while the occupant is accommodated on a seat…
when it is determined that the weight of the occupant is in a first weight range among the predetermined weight ranges; and…
when it is determined by the controller that the weight of the occupant is in third or fourth weight range among the predetermined weight ranges.
However, in the same field of endeavor, Foo teaches:
 (See at least Foo: Fig. 2, element 26, Fig. 3, 4; Col. 7, lines 6-15)…
when it is determined that the weight of the occupant is in a first weight range among the predetermined weight ranges seat (See at least Foo: Col. 5 lines 14-16; Fig. 2, element 26, Fig. 3, 4; Col. 7, lines 6-15); and…
when it is determined by the controller that the weight of the occupant is in third or fourth weight range among the predetermined weight ranges seat (See at least Foo: Col. 5 lines 14-16; Fig. 2, element 26, Fig. 3, 4; Col. 7, lines 6-15).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of controlling an airbag inflator apparatus of Winters, to incorporate predetermined weight ranges, as taught by Foo, for the benefit of permitting multiple levels of control, thereby to increase adaptability (see at least Foo: Col. 5, lines 37-42).

Regarding claim 2, Winters in combination with Foo teaches the method according to claim 1. Winters further teaches:
wherein the airbag inflator apparatus include a housing, a first chamber movably provided in the housing, a second chamber movably provided in the housing, a first igniter mounted in the first chamber and a second igniter mounted in the second chamber (See at least Winters: Fig. 2, element 18),
wherein the controller is connected to the first igniter and the second igniter (See at least Winters: Para. 0054),
wherein the first logic is for igniting only the first igniter, 
wherein the second logic is for igniting the first igniter and in a predetermined time period, igniting the second igniter (See at least Winters: Para. 0021, 0024, 0026), and
(See at least Winters: Para. 0024).

Regarding claim 3, Winters in combination with Foo teaches the method according to claim 1. Winters further teaches:
wherein the predetermined intensities are three intensities including a lowest intensity corresponding to the first intensity, an intermediate intensity corresponding to the second intensity, and a highest intensity corresponding to the third intensity (See at least Winters: Fig. 5-7).

Regarding claim 4, Winters in combination with Foo teaches the method according to claim 3. Winters further teaches:
…the seat is disposed forward, the controller is configured to perform the first logic (See at least Winters: Fig. 5-7, elements 114, 214).
Yet, Winters does not explicitly teach:
wherein when the weight of the occupant is in a second weight range among the predetermined weight ranges and…
However, in the same field of endeavor, Foo teaches:
wherein when the weight of the occupant is in a second weight range among the predetermined weight ranges (See at least Foo: Fig. 4) and …
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of controlling an airbag inflator apparatus of Winters, to incorporate predetermined weight ranges, as taught by Foo, for the benefit of permitting multiple levels of control, thereby to increase adaptability (see at least Foo: Col. 5, lines 37-42).

claim 5, Winters in combination with Foo teaches the method according to claim 3. Winters further teaches:
… the seat is disposed rearward, the controller is configured to perform the second logic (See at least Winters: Fig. 5-7, elements 115, 215).
Yet, Winters does not explicitly teach:
wherein when the weight of the occupant is in a second weight range among the predetermined weight ranges and …
However, in the same field of endeavor, Foo teaches:
wherein when the weight of the occupant is in a second weight range among the predetermined weight ranges (See at least Foo: Fig. 4) and …
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of controlling an airbag inflator apparatus of Winters, to incorporate predetermined weight ranges, as taught by Foo, for the benefit of permitting multiple levels of control, thereby to increase adaptability (see at least Foo: Col. 5, lines 37-42).

Regarding claim 8, Winters in combination with Foo teaches the method according to claim 1. Winters further teaches:
wherein in the performing a second logic or a third logic, when the seat is disposed rearward thereof, the controller is configured to perform the second logic when the recliner is in a relax state in which the recliner is tilted rearward thereof (See at least Winters: Fig. 5-7).

Regarding claim 9, Winters in combination with Foo teaches the method according to claim 1. Winters further teaches:
 (See at least Winters: Fig. 5-7).

Regarding claim 11, the examiner takes official notice that the limitation of the relationship between speed and acceleration for a predetermined reference time is well-known in the art.

Regarding claim 12, the examiner takes official notice that the limitation of the relationship between pulse type and gradient during a predetermined reference time is well-known in the art.

Allowable Subject Matter
Claims 6, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 6, Winters taken either individually or in combination with Foo fails to teach or render obvious a control device for disclosing “so that the second logic is performed when the collision pulse is a delay pulse, but the third logic is performed when the collision pulse is a normal pulse”.
In regards to claim 7, Winters taken either individually or in combination with Foo fails to teach or render obvious a control device for disclosing “so that the second logic is performed when the collision pulse is a delay pulse”.
claim 10, Winters taken either individually or in combination with Foo fails to teach or render obvious a control device for disclosing “so that the second logic is performed when the collision pulse is a delay pulse, but the third logic is performed when the collision pulse is a normal pulse”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG

Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                            

                                                          /TYLER J LEE/                                                          Primary Examiner, Art Unit 3663